Exhibit (d)(3) SPORT CHALET, INC. 1 PLAN ARTICLE I PURPOSE OF PLAN The purpose of this Plan is to promote the growth and profitability of the Company by providing, through the granting of stock appreciation rights, options to purchase stock and other incentive awards, incentives to attract highly talented persons to positions with one or more of the Participating Companies, to retain such persons and to motivate them to use their best efforts on behalf of the Participating Companies. ARTICLE II DEFINITIONS For the purposes of this Plan, unless the context otherwise requires, the following terms shall have the meanings set forth in this Article II: 2.01 Automatic Option Grants. The term "Automatic Option Grants" shall mean the Non-qualified Stock Options granted to Non-employee Directors pursuant to Article IX of the
